Ray, Judge.
The parents of Shaquille Johnson sued Price Paul Omondi, M.D., and Southwest Emergency Physicians, P.C. (collectively “Omondi”), for professional malpractice after their son died following treatment by Omondi in the emergency department at Phoebe Putney Memorial Hospital. Sheldon Johnson and Thelma Johnson, individually as Shaquille’s surviving parents, and Thelma Johnson, as administratrix of his estate (collectively “the Johnsons”), appeal from the trial court’s grant of Omondi’s motion for summary judgment under OCGA § 51-1-29.5. For the reasons that follow, we affirm the entry of summary judgment to Omondi.
The standard for summary judgment is familiar and settled: “Summary judgment is warranted when any material fact is undisputed as shown by the pleadings and record evidence, and this fact entitles the moving party to judgment as a matter of law.”1 So, as we have explained before,
[w]hen a defendant moves for summary judgment as to an element of the case for which the plaintiff. . . will bear the burden of proof at trial... the defendant may show that he *788is entitled to summary judgment either by affirmatively disproving that element of the case or by pointing to an absence of evidence in the record by which the plaintiff might carry the burden to prove that element.2
We review an award of summary judgment de novo, viewing the evidence in the record, as well as all inferences that might reasonably be drawn from that evidence, in the light most favorable to the non-moving party.3
Viewed in that light, the following facts are undisputed.4 Thelma Johnson took Shaquille to the emergency department at Phoebe Putney Memorial Hospital on December 29, 2007. Shaquille had undergone arthroscopic knee surgery, performed by Dr. James Mason, eight days earlier. Shaquille was complaining of pain on the left side of his chest that was worse in a recumbent position. Upon arrival at the emergency department, he was triaged by a nurse and taken to an exam room to be seen by Omondi, the emergency department physician. Omondi spent several minutes in the exam room with Shaquille and his mother, asked Shaquille’s mother why she had brought him to the emergency department, and told them he was ordering a chest x-ray and an electrocardiogram (EKG). These tests were performed while Shaquille was in the emergency department. Omondi testified during his deposition that he reviewed the triage nurse’s record and findings, inquired about past medical history and family history, including any past diagnoses of pulmonary embolism or pneumonia, and was aware of Shaquille’s recent knee surgery and chief complaint.
Although the parties disagree about some aspects of Omondi’s examination, it is undisputed that Omondi noted in the record that Shaquille’s presentation to the emergency department did not fit neatly into cardiac, pulmonary, or gastrointestinal etiologies and was difficult to categorize. The medical records reflect that a physical exam was conducted of Shaquille, as well as exams of Shaquille’s systems, including his pulmonary, cardiovascular, abdomen and flank, neurologic, dermatologic, lymphatic and vascular, psychiatric and mental status, and musculoskeletal conditions. After the chest *789x-ray was performed, Omondi interpreted it and found no evidence of an enlarged heart, pneumothorax, pneumonia, or skeletal injury. He also interpreted the EKG and determined it was normal, ruling out heart rhythm disturbances, heart attack, and pericarditis. Omondi specifically testified that the EKG was not suggestive of pulmonary embolism as the cause of the pain Shaquille experienced on the left side of his chest. Regarding pulmonary embolism, Omondi considered that Shaquille did not have shortness of breath, had normal vital signs, and had perfect pulse oximetry, which measures oxygenation of the blood. Omondi further considered that Shaquille responded positively to Toradol, a medication that was administered under Omondi’s orders. Because the Toradol completely resolved Shaquille’s pain, and because Toradol is an anti-inflammatory that would not treat pain from a pulmonary embolism, Omondi concluded that this was further evidence that there was no blood clot in Shaquille’s lungs.
Omondi concluded that Shaquille was suffering from pleurisy, and he prescribed Naprosyn, an anti-inflammatory medication for pain, and discharged Shaquille. The discharge nurse gave Shaquille’s mother discharge instructions, including a verbal instruction to return to the emergency room if symptoms continued. Shaquille’s mother testified by deposition that when Shaquille was discharged from the hospital, she was satisfied with the care he had received. Two weeks later, on January 13, 2008, Shaquille allegedly complained of chest pain and difficulty breathing, and he was transported by ambulance to Phoebe Putney Memorial Hospital, where he later died from a bilateral pulmonary-embolism.
This case really does not involve a dispute regarding the relevant facts. The Johnsons agree that Omondi examined, treated, and provided care to Shaquille. Essentially what is disputed in this case, by opinion evidence, is the appropriateness of the care and the treatment provided to Shaquille in the emergency department on December 29, 2007. The Johnsons claim Shaquille’s care and treatment deviated from the appropriate standard of care and was thus a proximate cause of Shaquille’s death. Taken from the Plaintiffs’ Statement of Material Facts as to Which Genuine Issues Exist for Trial, and viewing the disputed facts in the light most favorable to the Johnsons as the non-moving party, the Johnsons and their experts contend that the history taken by Omondi, the physical exam he conducted, and his interpretation of the chest x-ray and EKG were all deviations from the standard of care. Furthermore, the Johnsons contend that Omondi’s alleged failure to properly rule out a pulmonary embolism, order a chest CT scan, and order an ultrasound of *790Shaquille’s surgical leg constituted medical negligence and are issues for the jury to decide. Given the circumstances of this case, we must disagree.
This case is governedby OCGA § 51-1-29.5, the emergency medical care statute that was enacted in 2005.5 Under that statute,
[i]n an action involving a health care liability claim arising out of the provision of emergency medical care in a hospital emergency department ... no physician or health care provider shall be held liable unless it is proven by clear and convincing evidence that the physician or health care provider’s actions showed gross negligence.6
This statute clearly distinguishes the actions of emergency department physicians from other healthcare providers in negligence cases, including medical malpractice cases not involving emergency department care, by mandating (1) a higher evidentiary standard (clear and convincing evidence), and (2) a lower standard of care (gross negligence). The Supreme Court of Georgia has found this statute constitutional, specifically finding that
[promoting affordable liability insurance for health care providers and hospitals, and thereby promoting the availability of quality health care services, are certainly legitimate legislative purposes. Furthermore, it is entirely logical to assume that emergency medical care provided in hospital emergency rooms is different from medical care provided in other settings, and that establishing a standard of care and a burden of proof that reduces the potential liability of the providers of such care will help achieve those legitimate legislative goals.7
The Supreme Court of Georgia went on to define “gross negligence”:
[G]ross negligence is the absence of even slight diligence, and slight diligence is defined... as that degree of care which every man of common sense, however inattentive he may be, exercises under the same or similar circumstances. In other *791words, gross negligence has been defined as equivalent to the failure to exercise even a slight degree of care, or lack of diligence that even careless men are accustomed to exercise.8
That Court has also defined “clear and convincing evidence” as “an intermediate standard of proof, greater than ‘the preponderance of evidence,’ but less than the ‘beyond a reasonable doubt’ standard applicable in criminal cases....”9 It “requires a greater quantum and a high quality of proof in plaintiff’s favor”10 and is “substantially higher than that generally applicable to civil actions.”11 Accordingly, the Johnsons are bound by the evidentiary standard and standard of care dictated by the emergency medical care statute. In order to reach a jury trial, they must demonstrate that a genuine issue of material fact existed not as to whether Omondi exercised ordinary care (e.g., that degree of care and skill exercised by the medical profession generally),12 but, rather, they must show the existence of “clear and convincing” evidence that Omondi did not exercise even slight care.
There is a paucity of case law on this statute. In fact, there is only one case applicable to the facts of the instant action.13 In Pottinger, a patient filed a medical malpractice action against an emergency room physician, seeking to recover damages arising out of emergency medical care provided to him for a leg fracture incurred in a motorcycle accident. The physician moved for summary judgment, asserting she could not be held liable because there was no clear and convincing evidence that her actions in providing emergency medical care to the patient showed gross negligence, as required by OCGA § 51-1-29.5 (c). Specifically, the evidence showed that the physician ordered x-rays, then, relying on a radiologist’s finding that the x-rays did not show a serious fracture, she discharged the patient without ordering an orthopedic consultation. The patient subsequently saw an orthopedic surgeon who found that he had a serious leg fracture requiring surgery. The fracture was shown on the emergency room x-rays. The trial court denied summary judgment to the emergency room physician, but we reversed, interpreting the evidentiary standard and standard of care in OCGA § 51-1-29.5 (c), and concluding *792that “there [was] no evidence, and certainly no clear and convincing evidence, by which a jury could reasonably conclude that [the emergency room physician] failed to exercise even slight care and was therefore grossly negligent.”14 Because questions of negligence and diligence, even questions of gross negligence and slight diligence, may be resolved by the trial court in plain and indisputable cases, we found that the emergency room physician was entitled to summary judgment as a matter of law.15 The same is true in the present case, and, contrary to the Johnsons’ claim, the trial court did not err in interpreting and applying Pottinger to this case.
While the dissent argues that the circumstances in this case are similar to those found in Knight v. Roberts,16 the dissent acknowledges that the emergency medical care statute was neither raised nor discussed in that case. Furthermore, the treating physician in Knight admitted he never considered a thoracic aneurysm or an aortic dissection, from which the patient ultimately died. In this case, however, Omondi not only considered a pulmonary embolism, but concluded that this was not the cause of Shaquille’s pain based on a number of tests and factors previously discussed in this opinion.
Applying the facts and the law to this case, we find that the trial court properly entered summary judgment in favor of Omondi. Although the Johnsons’ loss of their young son is tragic, courts must follow the law as it applies to the case before them, regardless of the outcome.17 While the Johnsons have introduced expert testimony in an attempt to create a genuine issue of material fact, they have failed to focus on the applicable standards under OCGA § 51-1-29.5 (c).18 *793The Johnsons and the dissent both focus on what Omondi did wrong, rather than on what he did right and whether he provided a “slight degree of care,” which he clearly did in this case.19 Contrary to the Johnsons’ arguments, this case is appropriate for summary judgment because it is plain and indisputable that
[ejven assuming there was evidence sufficient to create a jury issue as to whether [Omondi’s] actions were negligent, there is no evidence, and certainly no clear and convincing evidence, by which a jury could reasonably conclude that [Omondi] failed to exercise even slight care and was therefore grossly negligent.20
It is undisputed that Omondi was present in the exam room, inquired why Shaquille had been brought into the emergency department, spent several minutes with Shaquille and his mother, inquired about past medical history and family history, including any past diagnoses of pulmonary embolism or pneumonia, ordered a chest x-ray and EKG, personally interpreted the test results, and considered and discarded a number of medical diagnoses, including the possibility of a pulmonary embolism, based on a number of tests, symptoms, and Shaquille’s responses to the medication he received while in the emergency room. These facts do not indicate that Omondi was grossly negligent in his treatment of Shaquille. In fact, they show quite the opposite.
While the Johnsons’ experts criticized the care rendered to Shaquille, those experts never opined that Omondi failed to “exercise even a slight degree of care.”21 In addition, even if some of the *794Johnsons’ allegations of negligence could somehow be construed as approaching gross negligence, any such allegations fall far short of providing evidence that is “substantially higher” than a preponderance of the evidence.22 The facts in this case just are not sufficient to establish that Omondi acted with gross negligence. Because it is undisputable that the Johnsons cannot prove by clear and convincing evidence that Omondi failed to exercise even slight care in treating Shaquille, the trial court properly granted Omondi’s motion for summary judgment.23

Judgment affirmed.


Andrews and Branch, JJ., concur. Doyle, P. J., and Boggs, J., concur in judgment only. Miller, P. J., and Phipps, P. J., dissent.


 (Citation omitted.) Strength v. Lovett, 311 Ga.App. 35, 39 (2) (714 SE2d 723) (2011).


 (Citation omitted.) Id.


 Cowart v. Widener, 287 Ga. 622, 624 (1) (a) (697 SE2d 779) (2010).


 These facts are taken from the Plaintiffs’ Response to the Defendants’ Statement of Material Facts. Although the dissent admonishes us for “mimicking” the trial court’s recitation of the facts and analysis, it is clear that the trial court’s facts have also been taken from the Plaintiffs’ Response to the Defendants’ Statement of Material Facts, and these facts led both the trial court and this Court to the same conclusions based on the applicable law.


 While the Johnsons argued below that OCGA § 51-1-29.5 did not apply because Shaquille’s trip to the Emergency Department did not constitute an emergency, on appeal they have accepted the trial court’s ruling that the emergency medical care statute applies.


 OCGA § 51-1-29.5 (c).


 See Gliemmo v. Cousineau, 287 Ga. 7, 11-12 (3) (694 SE2d 75) (2010).


 (Citations and punctuation omitted.) Id. at 12-13 (4). See also OCGA § 51-1-4.


 (Citations omitted.) Clarke v. Cotton, 263 Ga. 861, 861 (440 SE2d 165) (1994).


 (Citations and punctuation omitted.) In re Estate of Burton, 265 Ga. 122, 123 (453 SE2d 16) (1995).


 Consolidated American Ins. Co. v. Spears, 218 Ga.App. 478, 480 (1) (462 SE2d 160) (1995).


 Compare Smith v. Finch, 285 Ga. 709, 710-711 (1) (681 SE2d 147) (2009).


 Pottinger v. Smith, 293 Ga. App. 626 (667 SE2d 659) (2008).


 Id. at 629.


 Id.; accord Heard v. City of Villa Rica, 306 Ga.App. 291, 295 (1) (701 SE2d 915) (2010) (finding that a coach was immune from liability because parents could not prove he was grossly negligent for a child’s injuries).


 316 Ga.App. 599 (730 SE2d 78) (2012).


 The Johnsons cite a 1913 case for the proposition that whether an emergency medical care provider is guilty of gross negligence “must be judged in relation to the degree of potential injury to the patient. O’Dowd v. Newnham, 13 Ga.App. 220 (80 SE 36) (1913). In O’Dowd, the Court held that a driver of an automobile is bound to use a degree of reasonable care proportionate to the danger of the instrumentality which he operates. Id. at 228. Not only is this case inapplicable to the present situation, but the emergency medical care statute fails to legislate such a distinction, and the law is clear that “the occurrence of an unfortunate event is not sufficient to authorize an inference of negligence. Nor can it support an inference of gross negligence.” (Citation and punctuation omitted.) Wolfe v. Carter, 314 Ga.App. 854, 859 (2) (b) (726 SE2d 122) (2012).


 Indeed, if an expert affidavit is all that is needed to preclude summary judgment, then OCGA § 51-1-29.5 would be rendered meaningless. To give the emergency medical care statute the meaning necessary to achieve its constitutionally valid purpose of “[pjromoting affordable liability insurance for health care providers and hospitals” and “the availability of quality health care services,” see Gliemmo, supra at 11 (3), the actual facts of the case (indicating *793whether slight care was provided) must be paramount in determining whether a claimant will reach a jury. As Emory Healthcare, Inc. correctly notes in its amicus curiae brief, in order to carry out the legislature’s intent, the gross negligence standard must preclude liability for emergency medical care where slight care is provided, even if such care arguably could be deemed negligent under the ordinary negligence standard.


 While it is obvious that the dissent does not agree with the General Assembly’s decision to mandate a lower standard of care and a higher evidentiary standard for emergency department physicians, it is not the duty of this Court to second guess the legislature.


 Pottinger, supra at 629.


 (Citation and punctuation omitted.) Id. at 628. The Fulton-DeKalb Hospital Authority correctly notes in its amicus brief that even if the Johnsons’ experts had used “the magic words” and opined that Omondi’s conduct was “grossly negligent” or that his conduct did not constitute even “slight” diligence, the trial court would have been compelled to determine whether such an opinion met the stringent requirements for admissibility set forth in OCGA § 24-9-67.1. See Morgan v. Horton, 308 Ga.App. 192, 198 (3) (a) (707 SE2d 144) (2011) (“[a] mere conclusory expert opinion with respect to the existence of gross negligence does not create a jury issue; rather, there must he facts sufficient for a jury to find gross negligence.”) (citation and punctuation omitted); accord Heard, supra at 294 (1).


 See Consolidated American Ins. Co., supra at 480 (1).


 The dissent criticizes us for incorporating language used hy the trial court in its ruling in this case, but if the trial court is correct, as we have so found, then the dissent’s criticism is misplaced. It is not the origin of the language used in conveying this Court’s ruling that is important, but the law and logic underlying the analysis. In this case, the trial court did an excellent job with its analysis, and we incorporated portions of the order that we found particularly compelling.